Citation Nr: 1102747	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a dental disorder, 
claimed as due to dental trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 
1976 and from January 1978 to August 1984.  The Veteran also 
spent time in the North Carolina Army National Guard and 
performed active duty for training and/or inactive duty for 
training at various times in connection with his National Guard 
membership.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Cleveland, Ohio.  This case came to the 
Board from the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed a back disorder, a right 
shoulder disorder, a left hip disorder, a bilateral foot 
disorder, and a dental disorder as a result of various injuries 
that he sustained during active duty and/or while performing 
active duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) as a member of the National Guard.  

With respect to the Veteran's claim for service connection for a 
back disorder, at his hearing the Veteran testified that he hurt 
his back during his service twice in 1984, once while lifting and 
once while performing physical training.  He also testified that 
he reinjured his back while performing National Guard duties.  
The Veteran's service treatment records, which are incomplete 
despite numerous attempts to obtain the complete records, do not 
show a diagnosis of, or treatment for, an in-service back injury, 
and the Veteran denied experiencing any recurrent back pain on a 
July 1984 Report of Medical History that was performed in 
connection with his separation examination.  No abnormalities of 
the back were noted on the accompanying physical examination.  

However, the Veteran's VA treatment records reflect that the 
Veteran reported in June 2003 and March 2005 that he fell in a 
pothole and twisted his back while performing physical training 
with his National Guard unit and that he had low back pain since 
that time.  This corroborates the Veteran's testimony that he 
hurt his back while on ACDUTRA or INACDUTRA with the National 
Guard.  His VA treatment records reflect that the Veteran was 
diagnosed with a paracentral disc bulge at L4-L5 with an annular 
tear and that he had a lipoma that was diagnosed in October 2002 
that was surgically removed from his back.  Given the Veteran's 
credible report of an injury while performing ACDUTRA or 
INACDUTRA with the National Guard, a VA examination should be 
provided in order to determine whether the Veteran's current back 
complaints are related to this incident.  The specific period of 
time during which the injury occurred must be reported and it 
must be verified that this was a period of training.

With respect to the Veteran's shoulder, the Veteran testified 
that he hurt his shoulder on 3 occasions.  He testified that he 
hurt his shoulder while performing physical fitness training on 
parallel bars in the 1970s, that he hit his shoulder when he 
jumped from a plane during air assault training in service, and 
that while going home from performing National Guard duty he hit 
an ice patch and fell on his shoulder.  The Veteran's service 
treatment records, which are incomplete, do not show treatment 
for a right shoulder injury.  The Veteran denied having a painful 
shoulder on his "Report of Medical History" in July 1984 and no 
abnormalities of the shoulder were noted on the accompanying 
physical examination.  However, the Veteran testified that the 
latter injury did not occur while on weekend drill but instead 
occurred while his National Guard unit was mobilized.  However, 
the Veteran did not provide an approximate date of this 
occurrence in order to determine whether the Veteran's injury 
occurred during a period of ACDUTRA or INACDUTRA.  It is noted 
that the Veteran was also a civilian National Guard technician 
and that injuries that he sustained while performing his civilian 
duties with the National Guard are not subject to service 
connection.  The Veteran should be contacted and requested to 
identify more specifically the time period of his claimed injury 
when he fell on an ice patch, and appropriate steps should be 
taken to verify whether this incident occurred during a period of 
ACDUTRA or INACDUTRA.  The Veteran should also be afforded a VA 
examination to determine the relationship between the Veteran's 
claimed in service injuries and his currently diagnosed 
scapulothoracic bursitis and early arthritis of the right 
shoulder.

With respect to the Veteran's left hip, he did not testify to a 
specific injury to his hip at his hearing.  Rather, he complained 
of a long history of groin and hip pain that existed since the 
early 1980s.  This is not reflected on the Veteran's July 1984 
"Report of Medical History" or the accompanying separation 
physical and there are no entries regarding painful hips in the 
available service treatment records.  However, a January 2002 VA 
treatment record reflects that the Veteran reported injuring his 
left hip after stepping in a hole while performing weekend 
National Guard duty.  Thus, a medical opinion should be obtained 
concerning whether the Veteran's current hip disorder was caused 
by this injury.  Also, the period of duty must be specified by 
the Veteran and then verified prior to the medical opinion being 
entered.

With respect to the Veteran's feet, the Veteran endorsed foot 
trouble on his July 1984 Report of Medical History.  He reported 
receiving podiatric treatment for "arches." His separation 
physical from July 1984 noted that the Veteran's feet were 
abnormal because he had calluses on the toes and the plantar 
surfaces of his feet as well as maceration, scaling, and peeling 
around the toes.  He was diagnosed with calluses and chronic 
intertigo.  While an examination of the Veteran's feet was 
conducted in conjunction with this claim, no opinion was rendered 
as to whether the Veteran's current feet problems are related to 
the feet problems that were present during his service as 
reflected by his July 1984 separation examination.

With respect to the Veteran's dental condition, the Veteran 
testified at his hearing that he experienced dental trauma during 
his service in 1981 when he was hit in the face during a 
basketball game.  The Veteran testified that his teeth were 
"knocked up," that he resultantly needed to wear a retainer for 
6 months, and that he had dental problems ever since.  The 
majority of the Veteran's service dental records are missing.  
However, records from 1984 are in the claims file.  These reflect 
that the Veteran had various chronic dental problems and that he 
was advised to seek follow up care with VA after his discharge 
from service.  They do not indicate whether the Veteran's dental 
problems were the result of trauma.  Therefore, a dental 
examination should be performed to determine whether the Veteran 
currently has any residuals of dental trauma which he claimed 
that he experienced in 1981. 

It is noted that requested findings are set out in 
separate paragraphs below.  Several of the claims, 
however, could likely be covered by a single examiner and 
examination.  The separate paragraphs should not be taken 
as requiring individual special examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he more specifically identify 
the dates that he injured his back, shoulder, 
and hip while performing National Guard duty.  
An attempt should then be made to verify the 
Veteran's duty status (whether he was 
performing ACDUTRA or INACDUTRA) on the dates 
of these injuries.  All attempts made should 
be documented.  The appellant should be 
requested to assist in this development as 
needed, to include providing information 
specifically as to the alleged dates of 
injury and dates of all training.  He should 
also supply any orders of other supporting 
documents that he has.

2.  The Veteran should be afforded a VA 
examination of his back to determine to 
determine the nature and etiology of any 
diagnosed back disorder.  If a back disorder 
is diagnosed, then the examiner should 
provide an opinion concerning whether it is 
at least as likely as not (at least 50 
percent likely) that the Veteran's back 
disorder is due to a disease or injury that 
occurred during his service, including a fall 
after stepping in a hole during National 
Guard training.  A complete rationale for the 
examiner's conclusions should be set forth in 
the report of examination.  If the examiner 
is unable to provide the requested opinion 
without resort to undue speculation, then he 
or she should explain why this is the case in 
his or her report.

3.  The Veteran should be afforded a VA 
examination of his right shoulder to 
determine to determine the nature and 
etiology of any diagnosed right shoulder 
disorder.  If a right shoulder disorder is 
diagnosed, then the examiner should provide 
an opinion concerning whether it is at least 
as likely as not (at least 50 percent likely) 
that the Veteran's right shoulder disorder is 
due to a disease or injury that occurred 
during his service, including an accident 
when the Veteran fell on ice going home from 
National Guard duty.  A complete rationale 
for the examiner's conclusions should be set 
forth in the report of examination.  If the 
examiner is unable to provide the requested 
opinion without resort to undue speculation, 
then he or she should explain why this is the 
case in his or her report.

4.  The Veteran should be afforded a VA 
examination of his left hip to determine the 
nature and etiology of any diagnosed hip 
disorder.  If a hip disorder is diagnosed, 
then the examiner should provide an opinion 
concerning whether it is at least as likely 
as not (at least 50 percent likely) that the 
Veteran's hip disorder is due to a disease or 
injury that occurred during his service, 
including an accident when the Veteran fell 
on his left hip after stepping in a hole 
during weekend National Guard duty.  A 
complete rationale for the examiner's 
conclusions should be set forth in the report 
of examination.  If the examiner is unable to 
provide the requested opinion without resort 
to undue speculation, then he or she should 
explain why this is the case in his or her 
report.

5.  The Veteran should be afforded a new VA 
examination of his feet.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that any currently diagnosed foot 
disorder was incurred during the Veteran's 
service.  This should include a discussion of 
whether the Veteran's current foot 
disorder(s) are related to the calluses or 
chronic pedal intertigo that were diagnosed 
on the Veteran's separation examination.  A 
complete rationale for the examiner's 
conclusions should be set forth in the report 
of examination.  If the examiner is unable to 
provide the requested opinion without resort 
to undue speculation, then he or she should 
explain why this is the case in his or her 
report.

6.  The Veteran should be afforded a VA 
dental examination to determine whether the 
Veteran has any residuals of dental trauma 
that he claims to have experienced during his 
service.  The examiner should indicate 
whether the Veteran currently has a dental 
disorder that is consistent with the 
Veteran's claimed trauma of being hit in the 
face during a basketball game and having his 
teeth "knocked up."  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (at least 50 percent 
likely) that the Veteran currently has a 
dental condition that is due to dental trauma 
that he experienced during his military 
service.  A complete rationale for the 
examiner's conclusions should be set forth in 
the report of examination.  If the examiner 
is unable to provide the requested opinion 
without resort to undue speculation, then he 
or she should explain why this is the case in 
his or her report.

7.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he d his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


